81,7(' 67$7(6 ',675,&7 &2857
                            )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
)$%5,&( *$5'(/                     
                                    
                  3ODLQWLII        
                                    
      Y                                             &LYLO $FWLRQ 1R  $%-
                                    
6.	$ 6758&785$/ (1*,1((56           
3//& et al                       
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21

       2Q 6HSWHPEHU   SODLQWLII )DEULFH *DUGHO ZDV ILOPLQJ D GRFXPHQWDU\ RXWVLGH RI D

EXLOGLQJ ORFDWHG DW  1HZ  $P &RPSO >'NW  @    +H OHDQHG EDFN

DJDLQVW D FKDLQ OLQNLQJ WZR EROODUGV WRJHWKHU DQG D SRXQG EROODUG IHOO RQ KLV OHJ DQG IUDFWXUHG

LW Id.   ± +H KDV EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQWV 6.	$ 6WUXFWXUDO (QJLQHHUV

3//& ³6.	$´ DQG &RQFUHWH 3URWHFWLRQ 	 5HVWRUDWLRQ ,QF ³&35´ DOOHJLQJ WKDW WKH\ ZHUH

JURVVO\ QHJOLJHQW ZKHQ WKH\ IDLOHG WR VHFXUH WKH EROODUGV WR WKH JURXQG Id.  ±

       %RWK GHIHQGDQWV KDYH PRYHG WR GLVPLVV SODLQWLII¶V VLQJOHFRXQW FRPSODLQW SXUVXDQW WR

)HGHUDO 5XOH RI &LYLO 3URFHGXUH E RQ WKH JURXQGV WKDW WKH DFWLRQ LV EDUUHG E\ WKH DSSOLFDEOH

VWDWXWH RI OLPLWDWLRQV RU LQ WKH DOWHUQDWLYH WKDW SODLQWLII KDV IDLOHG WR VWDWH D FODLP IRU JURVV

QHJOLJHQFH 0RW RI 6.	$ WR 'LVPLVV $P &RPSO >'NW  @ ³6.	$ 0RW´ 0RW WR 'LVPLVV

$P &RPSO >'NW  @ ³&35 0RW´ %HFDXVH SODLQWLII ILOHG KLV DPHQGHG FRPSODLQW RYHU WZR

\HDUV DIWHU WKH H[SLUDWLRQ RI WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶



       ,Q KLV DPHQGHG FRPSODLQW SODLQWLII QDPHG 6.	$ (QJLQHHUV 3//& EXW GHIHQGDQW
FODULILHG WKDW WKH FRUUHFW OHJDO QDPH RI WKH HQWLW\ LV 6.	$ 6WUXFWXUDO (QJLQHHUV 3//& See 0HP
RI 3 	 $ >'NW  @ DW  Q
PRWLRQV 7KLV KROGLQJ GRHV QRW PHDQ WKDW SODLQWLII ZDV QRW LQMXUHG DQG LW LV QRW D ILQGLQJ RQ WKH

TXHVWLRQ RI ZKHWKHU GHIHQGDQWV EHDU UHVSRQVLELOLW\ IRU WKH GDQJHURXV VLWXDWLRQ DOOHJHG LQ WKH

FRPSODLQW 1RWZLWKVWDQGLQJ WKH SDLQ DQG WKH RQJRLQJ LQFRQYHQLHQFH SODLQWLII KDV VXIIHUHG WKH

&RXUW LV UHTXLUHG WR IROORZ WKH ODZ WKDW JRYHUQV ZKHQ D ODZVXLW PXVW EH ILOHG

                                          %$&.*5281'

       3ODLQWLII D MRXUQDOLVW DQG FLWL]HQ RI )UDQFH ZDV LQ :DVKLQJWRQ '& ZLWK KLV FDPHUDPDQ

RQ DVVLJQPHQW ILOPLQJ D GRFXPHQWDU\ $P &RPSO   7KH\ GHFLGHG WR WDNH D YLGHR RI WKH

ZLQGRZ GUHVVLQJ LQ WKH :KLWH +RXVH *LIW 6WRUH Id.   /DUJH EROODUGV OLQNHG E\ FKDLQV KDG

EHHQ SODFHG DORQJ WKH VLGHZDON DFURVV WKH VWUHHW IURP WKH VWRUH WR SUHYHQW WD[LV IURP VWRSSLQJ WKHUH

WR SLFN XS RU GURS RII SDWURQV Id.  ± 

       2Q 6HSWHPEHU   ZKLOH SODLQWLII VHDUFKHG IRU WKH EHVW DQJOH WR ILOP WKH ZLQGRZ KH

OHDQHG EDFN DJDLQVW RQH RI WKH FKDLQV DQG DV KH SXWV LW KH IHOW LW ³UHOHDVH>@ DOO UHVLVWDQFH´ $P

&RPSO   $V WKH WRS RI RQH RI WKH EROODUGV WLOWHG WRZDUGV WKH VWUHHW WKH FKDLQ JDYH ZD\ DQG

SODLQWLII ³ORVW KLV EDODQFH DQG >IHOO@ EDFNZDUG ZLWK DOO KLV ZHLJKW RQ WKH FKDLQ´ Id.   3ODLQWLII¶V

ERG\ SXOOHG RQ WKH FKDLQ FDXVLQJ WKH  SRXQG EROODUG WR IDOO RQWR KLV OHIW OHJ Id.  

       3ODLQWLII ZDV LPPHGLDWHO\ WUDQVSRUWHG WR *HRUJH :DVKLQJWRQ +RVSLWDO DQG GLDJQRVHG ZLWK

DQ RSHQ IUDFWXUH RI KLV OHIW WLELD $P &RPSO  ± $ IHZ GD\V ODWHU KH ZDV UHSDWULDWHG WR

)UDQFH Id.   3ODLQWLII DOOHJHV WKDW KH GHYHORSHG DQ XOFHU RQ KLV OHIW OHJ ZKLFK GLG QRW KHDO

XQWLO 'HFHPEHU  OHDYLQJ D VFDU DQG ³SHUPDQHQW DQG VXEVWDQWLDO PXVFXODU DWURSK\ LQ KLV OHIW

OHJ´ Id.  ± +H FODLPV WKDW KH KDV QRW UHJDLQHG IXOO PRELOLW\ LQ WKH OHJ DQG WKDW KH DWWHQGV

SK\VLFDO WKHUDS\ VHYHUDO WLPHV D ZHHN Id.   3ODLQWLII DOOHJHV WKDW KH KDV LQFXUUHG 

LQ PHGLFDO ELOOV DQG WKDW KH KDV ORVW LQFRPH LQ H[FHVV RI  GXH WR KLV LQDELOLW\ WR FRQWLQXH

ZRUN DV D SURGXFHU RI WHOHYLVLRQ GRFXPHQWDULHV D SURIHVVLRQ ZKLFK UHTXLUHV ³SK\VLFDO PRELOLW\



                                                   
DQG FDSDFLW\ WKDW KH KDV EHHQ XQDEOH WR UHWULHYH´ Id.   ± 3ODLQWLII FODLPV WKDW WKH SDLQ

IURP KLV LQMXU\ KDV FDXVHG KLP WR VWRS SDUWLFLSDWLQJ LQ SK\VLFDO DFWLYLWLHV DQG WKDW LW KDV

³VXEVWDQWLDOO\ GHWHULRUDWHG KLV UHODWLRQVKLS ZLWK KLV ZLIH DQG KLV WZR \RXQJ FKLOGUHQ´ Id.  

+H DOVR DOOHJHV WKDW DV D UHVXOW RI WKH DFFLGHQW KH KDV EHHQ WUHDWHG IRU GHSUHVVLRQ VLQFH 'HFHPEHU

 Id.  

       3ODLQWLII LQLWLDOO\ ILOHG D FRPSODLQW RQ $XJXVW   DJDLQVW &ODULRQ 3DUWQHUV //&

EDVHG RQ DQ DOOHJDWLRQ WKDW LW ZDV WKH PDQDJHU RI WKH  1HZ  See

generally &RPSO >'NW  @ &ODULRQ 3DUWQHUV UHSUHVHQWHG WKDW LW GLG QRW RZQ RU PDQDJH WKH

SURSHUW\ DW WKH WLPH RI WKH DFFLGHQW VR SODLQWLII VXEVWLWXWHG  1HZ 

WKH RZQHU RI WKH SURSHUW\ DW WKH WLPH DV WKH GHIHQGDQW See &RQVHQW 6XEVWLWXWLRQ RI 3DUW\

>'NW  @ 'XULQJ WKH FRXUVH RI GLVFRYHU\ SODLQWLII OHDUQHG WKDW 6.	$ DQG &35 ZHUH WKH SDUWLHV

UHVSRQVLEOH IRU WKH EROODUG LQVWDOODWLRQ SRUWLRQ RI D UHQRYDWLRQ SURMHFW DW WKH SURSHUW\ DQG WKDW WKH

UHQRYDWLRQ ZDV SHUIRUPHG XQGHU WKH DXVSLFHV RI D SHUPLW LVVXHG E\ WKH 'LVWULFW RI &ROXPELD 3O¶V

0RW WR -RLQ $GGLWLRQDO 3DUWLHV >'NW  @ ³3O¶V 0RW WR $PHQG´ DW ± see also $P

&RPSO     3ODLQWLII HQWHUHG LQWR D VWLSXODWLRQ RI GLVPLVVDO ZLWK  1HZ 

3O¶V 0RW WR $PHQG DW  2Q )HEUXDU\   WKH &RXUW JUDQWHG SODLQWLII¶V PRWLRQ DQG WKH

RSHUDWLYH FRPSODLQW WRRN HIIHFW WKH QH[W GD\ See 0LQ 2UGHU )HE   see also $P &RPSO




     $V D UHVXOW RI WKH FRQVHQW VXEVWLWXWLRQ SODLQWLII GLVPLVVHG &ODULRQ 3DUWQHUV IURP WKH DFWLRQ
See &RQVHQW 6XEVWLWXWLRQ RI 3DUW\ >'NW  @ 0LQ 2UGHU 2FW  

      3ODLQWLII WRRN WKH GHSRVLWLRQ RI 7KRPDV *DUPDQ DQ 6.	$ HPSOR\HH ZKR YHULILHG WKDW
6.	$ ZDV KLUHG WR ³VXSHUYLVH WKH UHQRYDWLRQ SURMHFW LQFOXGLQJ YHULI\LQJ WKDW WKH ZRUN ZRXOG EH
FRPSOHWHG LQ DFFRUGDQFH ZLWK WKH UHQRYDWLRQ SHUPLW´ 3O¶V 0RW WR $PHQG DW 
                                                  
       3ODLQWLII¶V DPHQGHG FRPSODLQW DOOHJHV WKDW LQ  ³6.	$ ZDV UHVSRQVLEOH IRU RYHUVHHLQJ

WKH UHQRYDWLRQ ZRUN DW  1HZ    WKDW ZDV H[HFXWHG E\ &35 SXUVXDQW WR D

SHUPLW LVVXHG E\ WKH *RYHUQPHQW RI WKH 'LVWULFW RI &ROXPELD´ $P &RPSO   'HIHQGDQWV KDG

WR ³PDNH VXUH WKDW DOO ZRUN ZRXOG EH GRQH LQ DFFRUGDQFH ZLWK WKH 3HUPLW´ ZKLFK UHTXLUHG WKH

EROODUGV ³WR EH DWWDFKHG WR WKH JURXQG WKURXJK IRXU EROWV DQFKRUHG LQWR WKH VLGHZDON FRQFUHWH´ WR

SUHYHQW WKHP IURP IDOOLQJ Id.    7KH SHUPLW LQFOXGHG GUDZLQJV WKDW GHSLFWHG KRZ WR DWWDFK

WKH EROODUGV WR WKH JURXQG See id. see also ([  WR 3O¶V 2SS WR 'HI¶V 0RW IRU 6XPP -

>'NW  @ ³3HUPLW´ 3ODLQWLII FODLPV WKDW GHIHQGDQWV NQHZ WKDW WKH EROODUGV ZHUH QRW EROWHG

LQWR WKH JURXQG SURSHUO\ DQG WKDW WKH\ IDLOHG WR QRWLI\ WKH FLW\ LQVSHFWRU $P &RPSO  ± +H

DOVR DOOHJHV WKDW EHIRUH WKH ILQDO LQVSHFWLRQ RI WKH UHQRYDWLRQV 6.	$ ³LQVWUXFWHG &35 WR SODFH WKH

EROODUGV LQ D VWUDLJKW OLQH DQG FDXON WKH SHULPHWHU RI WKH EROODUGV WKDW WRXFKHV WKH VLGHZDON´ LQVWHDG

RI EROWLQJ WKHP GRZQ DQG WKDW ³&35 FRPSOLHG ZLWK WKH LQVWUXFWLRQ´ Id.  ± $V D UHVXOW WKH

FLW\ LQVSHFWRU IDLOHG WR GLVFRYHU WKDW WKH EROODUGV KDG QRW EHHQ SURSHUO\ LQVWDOOHG DV UHTXLUHG E\ WKH

SHUPLW Id.   7KH FRPSODLQW DOOHJHV WKDW GHIHQGDQWV ZHUH JURVVO\ QHJOLJHQW ZKHQ LQVWDOOLQJ WKH

EROODUGV DQG WKDW WKHLU QHJOLJHQFH UHVXOWHG LQ VHULRXV ERGLO\ KDUP WR SODLQWLII See id.  ±

       %RWK GHIHQGDQWV PRYHG WR GLVPLVV WKH FRPSODLQW ZLWK SUHMXGLFH DUJXLQJ WKDW WKH DFWLRQ LV

EDUUHG E\ WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV RU LQ WKH DOWHUQDWLYH WKDW LW VKRXOG EH GLVPLVVHG IRU

IDLOLQJ WR VWDWH D FODLP See 6.	$ 0RW 0HP RI 3 	 $ >'NW  @ ³6.	$ 0HP´ &35

0RW 0HP RI 3 	 $ >'NW  @ ³&35 0HP´ 3ODLQWLII DUJXHV WKDW WKH VWDWXWH RI OLPLWDWLRQV

GLG QRW EHJLQ WR UXQ DJDLQVW GHIHQGDQWV XQWLO KH OHDUQHG RI WKHLU LGHQWLWLHV DQG ZURQJGRLQJ WKURXJK

GLVFRYHU\ DQG KH DOVR PDLQWDLQV WKDW WKH DPHQGHG FRPSODLQW LQFOXGHV VXIILFLHQW IDFWV WR VXSSRUW D



      %HFDXVH WKH 3HUPLW LV H[SOLFLWO\ UHIHUUHG WR LQ WKH FRPSODLQW WKH &RXUW PD\ FRQVLGHU LW
ZKHQ UXOLQJ RQ WKH PRWLRQ WR GLVPLVV Gustave-Schmidt v. Chao  ) 6XSS G   ''&
 FLWLQJ EEOC v. St. Francis Xavier Parochial Sch.  )G  ± '& &LU 
                                                  
FODLP RI JURVV QHJOLJHQFH See 3O¶V 2SS WR 6.	$ 0RW >'NW  @ ³3O¶V 6.	$ 2SS´ DW ±

 3O¶V 2SS WR &35 0RW >'NW  @ ³3O¶V &35 2SS´ DW ± 6LQFH WKH &RXUW ZLOO GLVPLVV

WKH FDVH RQ OLPLWDWLRQV JURXQGV LW QHHG QRW DGGUHVV WKH PHULWV RI WKH FODLP

                                    67$1'$5' 2) 5(9,(:

        ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR µVWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH¶´ Ashcroft v. Iqbal

 86    TXRWLQJ Bell Atl. Corp. v. Twombly  86    ,Q Iqbal

WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV GHFLVLRQ LQ Twombly ³)LUVW WKH

WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHV D PRWLRQ WR GLVPLVV´ Id. DW ±

        $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id. DW  FLWLQJ

Twombly  86 DW  ³7KH SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶

EXW LW DVNV IRU PRUH WKDQ D VKHHU SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id. TXRWLQJ

Twombly  86 DW  $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D

³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id. TXRWLQJ Twombly  86 DW 

DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWV GR QRW VXIILFH´ Id. FLWLQJ Twombly  86 DW 

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO



     'HIHQGDQWV DOVR ILOHG UHSOLHV WR ERWK RI SODLQWLII¶V RSSRVLWLRQV See 5HSO\ RI 6.	$ WR 3O¶V
6.	$ 2SS >'NW  @ ³6.	$ 5HSO\´ 5HSO\ RI 'HI &35 WR 3O¶V &35 2SS >'NW  @
³&35 5HSO\´
                                                   
LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH

SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id. see also Browning v. Clinton  )G   '&

&LU  ,Q UXOLQJ XSRQ D PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\

FRQVLGHU RQO\ ³WKH IDFWV DOOHJHG LQ WKH FRPSODLQW GRFXPHQWV DWWDFKHG DV H[KLELWV RU LQFRUSRUDWHG

E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´

Gustave-Schmidt  ) 6XSS G DW  FLWLQJ St. Francis Xavier Parochial Sch.  )G DW

±

                                            $1$/<6,6

       $ IHGHUDO FRXUW VLWWLQJ LQ GLYHUVLW\ ³ORRNV WR WKH VWDWH ODZ WR GHWHUPLQH ZKHWKHU D FDXVH RI

DFWLRQ EDVHG XSRQ VWDWH ODZ KDV H[SLUHG´ A.I. Fin., Inc. v. Petra Int’l Banking Corp.  )G

  '& &LU  FLWLQJ Guaranty Trust Co. v. York  86   7KH 'LVWULFW

RI &ROXPELD ³WUHDW>V@ VWDWXWHV RI OLPLWDWLRQV DV SURFHGXUDO DQG WKHUHIRUH DOPRVW DOZD\V PDQGDWH>V@

DSSOLFDWLRQ RI WKH 'LVWULFW¶V RZQ VWDWXWH RI OLPLWDWLRQV´ Id. FLWLQJ Namerdy v. Generalcar 

$G   '&  ³>$@ OLPLWDWLRQ RQ WKH WLPH RI VXLW LV SURFHGXUDO DQG LV JRYHUQHG E\

WKH ODZ RI WKH IRUXP´ 8QGHU 'LVWULFW RI &ROXPELD ODZ DQ DFWLRQ IRU QHJOLJHQFH PXVW EH EURXJKW

ZLWKLQ WKUHH \HDUV DIWHU WKH FDXVH RI DFWLRQ DFFUXHV '& &RGH  




       'HIHQGDQWV DJUHH WKDW WKH 'LVWULFW RI &ROXPELD WKUHH\HDU VWDWXWH RI OLPLWDWLRQV IRU SHUVRQDO
LQMXU\ FODLPV DSSOLHV LQ WKLV FDVH see 6.	$ 0HP DW  &35 0HP DW  DQG DOWKRXJK SODLQWLII
GRHV QRW H[SUHVVO\ VWDWH KLV SRVLWLRQ RQ WKH LVVXH KH FLWHV WR 'LVWULFW RI &ROXPELD ODZ LQ GLVFXVVLQJ
WKH VWDWXWH RI OLPLWDWLRQV See 3O¶V 6.	$ 2SS DW  3O¶V &35 2SS DW 
                                                  
        ³>$@ FDXVH RI DFWLRQ DFFUXHV IRU SXUSRVHV RI WKH VWDWXWH RI OLPLWDWLRQV ZKHQ WKH SODLQWLII KDV

HLWKHU DFWXDO QRWLFH RI KHU FDXVH RI DFWLRQ RU LV GHHPHG WR EH RQ LQTXLU\ QRWLFH´ Diamond v. Davis

 $G   '&  7KH WKHRU\ EHKLQG LQTXLU\ QRWLFH LV WKDW LI WKH SODLQWLII KDG PHW

KLV ³GXW\ WR DFW UHDVRQDEO\ XQGHU WKH FLUFXPVWDQFHV LQ LQYHVWLJDWLQJ PDWWHUV DIIHFWLQJ >KLV@ DIIDLUV

VXFK DQ LQYHVWLJDWLRQ LI FRQGXFWHG ZRXOG KDYH OHG WR DFWXDO QRWLFH´ Id. (LWKHU IRUP RI QRWLFH LV

VXIILFLHQW WR VWDUW WKH VWDWXWH RI OLPLWDWLRQV FORFN Cevenini v. Archbishop of Wash.  $G 

 '& 

        :KHQ WKH IDFW RI DQ LQMXU\ LV UHDGLO\ GHWHUPLQHG ³D FODLP DFFUXHV    DW WKH WLPH WKH LQMXU\

DFWXDOO\ RFFXUV´ Mullin v. Wash. Free Weekly, Inc.  $G   '&  TXRWLQJ

Colbert v. Georgetown Univ.  $G   '&  %XW 'LVWULFW RI &ROXPELD FRXUWV

KDYH UHFRJQL]HG WKDW WKHUH DUH FDVHV ³ZKHUH WKH UHODWLRQVKLS EHWZHHQ WKH IDFW RI LQMXU\ DQG WKH

DOOHJHG WRUWLRXV FRQGXFW LV REVFXUH ZKHQ WKH LQMXU\ RFFXUV´ Bussineau v. President & Dirs. of

Georgetown Coll.  $G   '&  FLWLQJ Stager v. Schneider  $G 

 '&  8QGHU WKRVH FLUFXPVWDQFHV FRXUWV ZLOO DSSO\ WKH GLVFRYHU\ UXOH

               >7@KH GLVFRYHU\ UXOH LV GHVLJQHG WR SUHYHQW WKH DFFUXDO RI D FDXVH RI DFWLRQ
               EHIRUH DQ LQGLYLGXDO FDQ UHDVRQDEO\ EH H[SHFWHG WR GLVFRYHU WKDW KH KDV D
               EDVLV IRU OHJDO UHGUHVV >DQG@ WKH VWDWXWH VKRXOG QRW FRPPHQFH XQWLO D
               FODLPDQW NQRZV RU WKURXJK WKH H[HUFLVH RI GXH GLOLJHQFH VKRXOG NQRZ WKDW
               KLV LQMXU\ UHVXOWHG IURP VRPHRQH¶V ZURQJGRLQJ
Id. DW 
        3ODLQWLII FRQWHQGV WKDW WKH ³GLVFRYHU\ UXOH´ DSSOLHV LQ WKLV FDVH EHFDXVH KH GLG QRW GLVFRYHU

WKH LGHQWLW\ RI WKH UHVSRQVLEOH SDUW\ XQWLO DIWHU KH KDG ILOHG KLV LQLWLDO FRPSODLQW 3O¶V 6.	$ 2SS

DW  see also 3O¶V &35 2SS DW  +H LQVLVWV WKDW WKH VWDWXWH RI OLPLWDWLRQV VKRXOG ³EH WROOHG DQG

UXQ IURP WKH WLPH >S@ODLQWLII EHFDPH DZDUH RI WKH JURVV QHJOLJHQFH ZKLFK >ZDV@ 'HFHPEHU 




                                                  
´ 3O¶V 6.	$ 2SS DW  see also 3O¶V &35 2SS DW  'HIHQGDQWV FRQWHQG WKDW SODLQWLII

ZDV RQ LQTXLU\ QRWLFH RI D FDXVH RI DFWLRQ WKH GD\ KH ZDV LQMXUHG DQG WKDW WKH GLVFRYHU\ UXOH GRHV

QRW DSSO\ 6.	$ 0HP DW ± &35 0HP DW ±

        ³8QGHU ERWK WKH JHQHUDO UXOH RI FODLP DFFUXDO DQG WKH GLVFRYHU\ UXOH H[FHSWLRQ WKH VWDWXWH

RI OLPLWDWLRQV EHJLQV WR UXQ ZKHQ D SODLQWLII HLWKHU KDV DFWXDO NQRZOHGJH RI D FDXVH RI DFWLRQ RU LV

FKDUJHG ZLWK NQRZOHGJH RI WKDW FDXVH RI DFWLRQ´ Cevenini  $G DW  FLWLQJ Diamond 

$G DW  6LQFH GHIHQGDQWV GR QRW DUJXH WKDW SODLQWLII KDG DFWXDO QRWLFH RI D FODLP DJDLQVW WKHP

WKH &RXUW PXVW RQO\ GHWHUPLQH ZKHQ SODLQWLII ZDV SODFHG RQ LQTXLU\ QRWLFH See Doe v. Medlantic

Health Care Grp., Inc.  $G   '&  ³7KH ODZ RI OLPLWDWLRQV UHTXLUHV RQO\ WKDW

WKH SODLQWLII KDYH inquiry notice RI WKH H[LVWHQFH RI D FDXVH RI DFWLRQ´ HPSKDVLV LQ RULJLQDO

TXRWLQJ Hendel v. World Plan Exec. Council  $G   '&  $QG SODLQWLII ZDV

ZHOO DZDUH RI WKH H[LVWHQFH RI KLV FDXVH RI DFWLRQ DQG WKH IDFW WKDW LW DURVH IURP VRPHRQH¶V

ZURQJGRLQJ WKH GD\ KH IHOO

       ³>,@QTXLU\ QRWLFH ZLOO EH FKDUJHG WR D SODLQWLII ZKHQ KH LV DZDUH RI DQ LQMXU\ LWV FDXVH DQG

VRPH HYLGHQFH RI ZURQJGRLQJ´ Cevinini  $G DW  FLWLQJ Diamond  $G DW  $

FRXUW FDQ GHHP D SODLQWLII WR EH RQ LQTXLU\ QRWLFH ³HYHQ LI >WKH SODLQWLII@ LV QRW DFWXDOO\ DZDUH RI

HDFK HVVHQWLDO HOHPHQW RI KLV FDXVH RI DFWLRQ´ Id. )XUWKHU ZKHQ PXOWLSOH GHIHQGDQWV PD\ EH

UHVSRQVLEOH IRU D SODLQWLII¶V LQMXULHV WKH FDXVH RI DFWLRQ ZLOO DFFUXH DV WR DOO GHIHQGDQWV LI D




      :KLOH SODLQWLII FRQIXVHV WKH PDWWHU ZLWK KLV XVH RI WKH ZRUG ³WROOHG´ WKH JLVW RI KLV
DUJXPHQW LV WKDW WKH FDXVH RI DFWLRQ GLG QRW DFFUXH DQG WKDW WKH VWDWXWH RI OLPLWDWLRQV GLG QRW VWDUW
WR UXQ XQWLO DIWHU KH OHDUQHG LQ GLVFRYHU\ ZKR KDG DFWHG QHJOLJHQWO\ LQ FRQQHFWLRQ ZLWK WKH
FRQGLWLRQ RI WKH EROODUGV QRW WKDW DQ\ HTXLWDEOH WROOLQJ GRFWULQH VKRXOG EH DSSOLHG See 3O¶V 6.	$
2SS DW  ³$V LQ DOO FDVHV ZKHUH WKH GLVFRYHU\ UXOH DSSOLHV WKH VWDWXWH RI OLPLWDWLRQV IRU JURVV
QHJOLJHQFH GRHV QRW UXQ IURP WKH WLPH >S@ODLQWLII ZDV DZDUH RU VKRXOG KDYH EHHQ DZDUH RI WKH
GHIHQGDQW¶V LQYROYHPHQW ZLWK WKH EROODUGV EXW ZKHQ KH GLVFRYHUHG RU VKRXOG KDYH GLVFRYHUHG LWV
JURVV QHJOLJHQFH    ´
                                                  
³UHDVRQDEOH SODLQWLII ZLWK NQRZOHGJH RI WKH PLVFRQGXFW RI RQH >GHIHQGDQW@ ZRXOG KDYH FRQGXFWHG

DQ LQYHVWLJDWLRQ DV WR WKH RWKHU´ DQG ³WKDW LQYHVWLJDWLRQ ZRXOG DV D PDWWHU RI ODZ KDYH UHYHDOHG

VRPH HYLGHQFH RI ZURQJGRLQJ RQ WKH SDUW RI WKH RWKHU GHIHQGDQW´ Diamond  $G DW  see

also Cevinini  $G DW 

       7KH &RXUW FRQFOXGHV WKDW SODLQWLII ZDV RQ LQTXLU\ QRWLFH RI KLV FODLP DJDLQVW GHIHQGDQWV RQ

WKH GD\ KLV LQMXU\ RFFXUUHG DQG WKHUHIRUH SODLQWLII¶V FODLPV DJDLQVW DQ\ ± DQG DOO ± GHIHQGDQWV

DFFUXHG RQ WKDW GD\ See Doe  $G DW  2Q 6HSWHPEHU   SODLQWLII OHDQHG RQ D

FKDLQ KH SUHVXPHG ZDV FRQQHFWHG WR WZR EROODUGV ILUPO\ DQFKRUHG WR WKH JURXQG EXW RQH IHOO RQ

KLP DQG FUXVKHG KLV OHJ 7KHUH LV QR TXHVWLRQ WKDW SODLQWLII ZDV DZDUH DW WKDW WLPH RI WKH IDFW RI

KLV LQMXU\ ± D EURNHQ OHJ ± DQG LWV FDXVH ± WKH XQPRRUHG EROODUG :KLOH SODLQWLII DUJXHV WKDW KH

FDQQRW EH FKDUJHG ZLWK LQTXLU\ QRWLFH XQWLO KH GLVFRYHUHG WKH SURSHU SDUW\ WR VXH see generally

3O¶V 6.	$ 2SS 3O¶V &35 2SS WKDW LV QRW WKH VWDQGDUG +H PXVW MXVW EH DZDUH RI ³some

HYLGHQFH RI ZURQJGRLQJ´ Cevinini  $G DW  HPSKDVLV DGGHG 3ODLQWLII UHDOL]HG IURP

WKH VWDUW WKDW WKH EROODUG ZDV QRW EROWHG WR WKH JURXQG DQG WKHUHIRUH KH ZDV RQ QRWLFH WKDW VRPHRQH

KDG IDLOHG WR VHFXUH LW SURSHUO\ RU DW WKH OHDVW WKDW VRPHRQH KDG IDLOHG WR PDLQWDLQ LW SURSHUO\

7KLV VDWLVILHV WKH TXDQWXP RI NQRZOHGJH UHTXLUHG WR SXW D SODLQWLII RQ LQTXLU\ QRWLFH 7KLV

FRQFOXVLRQ LV EROVWHUHG E\ WKH IDFW WKDW SODLQWLII EURXJKW KLV RULJLQDO QHJOLJHQFH FODLP DOOHJLQJ WKDW

³WKH SLOODUV >ZHUH@ QRW DQFKRUHG LQ WKH JURXQG EXW >ZHUH@ VLPSO\ UHVWLQJ RQ WKH JURXQG´ ZLWKLQ WKH

WKUHH\HDU VWDWXWH RI OLPLWDWLRQV See &RPSO  



       ,Q RUGHU WR IXOO\ H[DPLQH WKH OHJDO LVVXHV EHIRUH WKH &RXUW WKH SDUWLHV ZHUH RUGHUHG WR ILOH
VXSSOHPHQWDO EULHILQJ RQ ZKHWKHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH F PDQGDWHV WKDW WKH
DPHQGHG FRPSODLQW UHODWH EDFN WR WKH GDWH WKH FRPSODLQW ZDV RULJLQDOO\ ILOHG 1HLWKHU SDUW\
DVVHUWHG WKDW 5XOH F DSSOLHV See 3O¶V $QVZHU WR &W¶V 5HT IRU %U >'NW  @ 'HI &35¶V
5HVS WR 5HT IRU %U >'NW  @ 6XSS %U RI 6.	$ >'NW  @ 7KHUHIRUH WKH &RXUW ZLOO YLHZ
WKH DPHQGHG FRPSODLQW ILOHG RQ )HEUXDU\   DV VHSDUDWH IURP WKH RULJLQDO FRPSODLQW ILOHG
RQ $XJXVW  
                                                  
       0RUHRYHU D UHDVRQDEOH SHUVRQ ZRXOG KDYH FRQGXFWHG DQ LQYHVWLJDWLRQ DIWHU KLV LQMXU\ DQG

WKDW LQYHVWLJDWLRQ ZRXOG KDYH UHYHDOHG VRPH HYLGHQFH RI ZURQJGRLQJ RQ WKH SDUW RI WKH QDPHG

GHIHQGDQWV See Cevinini  $G DW  2QFH SODLQWLII EHJDQ FRQGXFWLQJ GLVFRYHU\ KH

REWDLQHG WKH SHUPLW JRYHUQLQJ WKH LQVWDOODWLRQ RI WKH EROODUGV DQG LW SODLQO\ LGHQWLILHV 6.	$ DV

WKH HQJLQHHULQJ FRQVXOWDQW IRU WKH SURMHFW See 3HUPLW 3ODLQWLII ZDV WKHQ DEOH WR GHSRVH DQ 6.	$

UHSUHVHQWDWLYH ZKR WHVWLILHG DERXW &35¶V LQYROYHPHQW LQ WKH EXLOGLQJ UHQRYDWLRQ See 3O¶V 0RW

WR $PHQG DW  7KH &RXUW ILQGV WKDW D UHDVRQDEO\ GLOLJHQW SODLQWLII FRXOG DQG ZRXOG KDYH FRQGXFWHG

DGGLWLRQDO LQYHVWLJDWLRQ SULRU WR ILOLQJ VXLW DQG KH ZRXOG KDYH HDVLO\ GLVFHUQHG VRPH HYLGHQFH RI

ZURQJGRLQJ RQ WKH SDUW RI WKH QDPHG GHIHQGDQWV See Cevinini  $G DW 

       3ODLQWLII¶V UHSHDWHG DWWHPSWV WR VXH WKH SURSHU GHIHQGDQW GHPRQVWUDWH WKH QHHG WR HQIRUFH

WKH DSSOLFDEOH VWDWXWH RI OLPLWDWLRQV LQ WKLV FDVH &RXUWV KDYH ³HPSKDVL]HG EDODQFLQJ WKH ULJKW RI

WKH SODLQWLII WR D UHPHG\ DJDLQVW WKH ULJKW RI WKH GHIHQGDQW WR EH IUHH IURP VWDOH FODLPV´ Diamond

 $G DW  :KLOH SODLQWLII¶V LQMXU\ LV XQIRUWXQDWH WKH ODZ RI OLPLWDWLRQV H[LVWV WR ³SURWHFW

GHIHQGDQWV DQG WKH FRXUWV IURP KDYLQJ WR GHDO ZLWK FDVHV LQ ZKLFK WKH VHDUFK IRU WUXWK PD\ EH

VHULRXVO\ LPSDLUHG E\ WKH ORVV RI HYLGHQFH    IDGLQJ PHPRULHV GLVDSSHDUDQFH RI GRFXPHQWV RU

RWKHUZLVH´ Farris v. Compton  $G   '&  TXRWLQJ United States v. Kubrick

 86    7KH SURFHGXUDO EDFNJURXQG RI WKLV FDVH LQGLFDWHV WKDW SODLQWLII ILOHG WKLV

ODZVXLW MXVW SULRU WR WKH H[SLUDWLRQ RI WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV DQG then KH SURFHHGHG




                                                
WR DWWHPSW WR GLVFRYHU WKH LGHQWLWLHV RI WKH SURSHU GHIHQGDQWV 7KLV SXWV GHIHQGDQWV DW MXVW WKH VRUW

RI GLVDGYDQWDJH WKH VWDWXWH RI OLPLWDWLRQV LV GHVLJQHG WR SUHYHQW

       %HFDXVH SODLQWLII ZDV RQ LQTXLU\ QRWLFH RI KLV FODLP DJDLQVW DOO GHIHQGDQWV RQ WKH GD\ KH

ZDV LQMXUHG WKH VWDWXWH RI OLPLWDWLRQV EHJDQ WR UXQ RQ WKDW GD\ DQG SODLQWLII¶V FODLP LV WLPHEDUUHG

                                          &21&/86,21

       7KH &RXUW ZLOO JUDQW ERWK GHIHQGDQWV¶ PRWLRQV WR GLVPLVV ZLWK SUHMXGLFH VLQFH WKH DPHQGHG

FRPSODLQW ZDV ILOHG ZHOO DIWHU WKH H[SLUDWLRQ RI WKH DSSOLFDEOH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 'HFHPEHU  




       7KHUH LV D FKDQFH WKDW SODLQWLII KDV VWLOO VXHG WKH ZURQJ HQWLWLHV ,Q LWV PRWLRQ WR GLVPLVV
GHIHQGDQW 6.	$ DUJXHV WKDW LW LV ³QRW WKH OHJDO HQWLW\ WKDW SHUIRUPHG DQ\ RI WKH VHUYLFHV GLVFXVVHG
LQ WKH $PHQGHG &RPSODLQW >5DWKHU@ 6PLVORYD .HKQHPXL 	 $VVRFLDWHV 3$ D 0DU\ODQG
FRUSRUDWLRQ >ZDV@ WKH OHJDO HQWLW\ WKDW SURYLGHG VHUYLFHV DVVRFLDWHG ZLWK WKH UHIHUHQFHG SURSHUW\´
6.	$ 0HP DW  Q see also 3HUPLW QDPLQJ WKLV HQWLW\ DV WKH SURMHFW¶V VWUXFWXUDO HQJLQHHUV ,Q
OLJKW RI WKLV UHSUHVHQWDWLRQ SODLQWLII VWDWHV WKDW KH ³LV SUHSDUHG WR VXEVWLWXWH >6PLVORYD@ .HKQHPXL
	 $VVRFLDWHV 3$ IRU 6.	$ DQG VHUYH LW DFFRUGLQJO\´ 3O¶V 6.	$ 2SS DW